Peters, J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered September 26, 2003, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the third degree in full satisfaction of a two-count indictment. County Court thereafter sentenced defendant in accordance with the negotiated plea agreement to a prison term of 2 to 6 years. Defendant now appeals.
Defendant’s challenge to the voluntariness of his guilty plea is not preserved for our review insofar as he failed to move to withdraw the plea or vacate the judgment of conviction (see People v Rivera, 20 AD3d 763, 764 [2005]; People v Cash, 19 AD3d 934, 935 [2005]). Moreover, the exception to the preservation rule is inapplicable as defendant did not offer any statements during the plea allocution which cast doubt upon his guilt or otherwise tended to negate a material element of the crime (see People v Bethea, 19 AD3d 813, 814 [2005]; People v Guishard, 15 AD3d 731, 732 [2005], lv denied 5 NY3d 789 [2005]).
Defendant’s assertion that his sentence was harsh and exces*1034sive is similarly without merit. Where, as here, the record reveals neither an abuse of discretion by County Court nor the existence of extraordinary circumstances, intervention is declined (see People v Tirado, 19 AD3d 712, 714 [2005]; People v Hanrahan, 9 AD3d 689, 689 [2004]).
Crew III, J.P., Spain and Mugglin, JJ., concur. Ordered that the judgment is affirmed.